DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Due to communications filed 8/19/20, the following is a non-final office action. Claims land 11 are amended. Claims 1-20 are pending in this application and are rejected as follows. The previous Office action has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, store, analysis, update, and communication of user data corresponding to vehicle inventory records, which are concepts performed in the human mind (including an observation, evaluation, judgement or opinion). For example, the claims recite the following:  “a data store string a set of depreciation modes…” (storing data), “pre-calculate a payment schedule…” (analyzing data), “store the payment schedule in an inventory record…” (storing data), “maintain a set of user information in a user record” (storing data), receive, from the mobile application, a selection of a vehicle…” (accessing data), “retrieve the inventory record…” (data access), “receive a request from the mobile application to view…” (data access), “responsive to the request to view the electronic document…generate the electronic document by populating an electronic template…” (data update), “communicate the electronic document…” (communicating data). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, storing, analyzing, updating, and communicating user data corresponding to vehicle inventory records in a computer environment. As already disclosed above in the preceding paragraph, the claims recite:  “a data store string a set of depreciation modes…” (storing data), “pre-calculate a payment schedule…” (analyzing data), “store the payment schedule in an inventory record…” (storing data), “maintain a set of user information in a user record” (storing data), receive, from the mobile application, a selection of a vehicle…” (accessing data), “retrieve the inventory record…” (data access), “receive a request from the mobile application to view…” (data access), “responsive to the request to view the electronic document…generate the electronic document by populating an electronic template…” (data update), “communicate the electronic document…” (communicating data).  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, storing, analyzing, updating, and communicating user data corresponding to vehicle inventory records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 8/19/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been updated to present claims 1-20 under 101 as being directed to a judicial exception based on the “Mental Processes” grouping.  The claims, show:  “a data store string a set of depreciation modes…” (storing data), “pre-calculate a payment schedule…” (analyzing data), “store the payment schedule in an inventory record…” (storing data), “maintain a set of user information in a user record” (storing data), receive, from the mobile application, a selection of a vehicle…” (accessing data), “retrieve the inventory record…” (data access), “receive a request from the mobile application to view…” (data access), “responsive to the request to view the electronic document…generate the electronic document by populating an electronic template…” (data update), “communicate the electronic document…” (communicating data).
	In addition, Applicant argues that it is improper for the Office Action to distill the claims into the “gist” of the invention and to ignore elements of the claims.  However, Examiner disagrees that she ignored the elements of the claims in the final action filed 5/19/2020.  However, to clarify the situation, Examiner has broken down the claims to describe how she analyzed the elements in the 101 rejection, as demonstrated above in the preceding paragraph.
	Applicant also does not agree with Examiner’s DDR example in her argument.  Applicant specifically argues that in the instant application, as in DDR Holdings, the claims do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet, but instead, the claimed solution is necessarily rooted in computer technology in order to overcome problems specifically arising in the realm of computer networks.  However, Examiner respectfully disagrees. A data store, a processor and memory, an operator interface, and a mobile device are not elements that would necessarily root the claimed solution in computer technology. This claim merely specifies computer instructions to perform an abstract ide and therefore does not meaningfully limit the performance of the abstract idea.  The steps are no more that applying the abstract ide on a computer.
	With regard to additional elements that integrate the exception in to a practical application of the exception, Applicant further argues that this allegation belies that lack of consideration given to the actual limitations of the instant claim since neither the claims nor the disclosure of the instant application have anything to do with “outputting damaged package information”.  However, Examiner respectfully disagrees.  There is nowhere in the rejection that discloses “outputting damaged package information”, therefore this argument is moot.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 22, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628